 56DECISIONSOF NATIONAL LABOR RELATIONS BOARD7.By restraining and coercing employees in the exercise of their rights guaranteedby Section7 of the Act,the RespondentLocal UnionNo. 568 has engaged in and isengaging in unfair labor practices within the meaning of Section8(b) (1) (A) ofthe Act.8.Theaforesaid unfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Hemisphere Steel Products,Inc.andLocal 810, InternationalBrotherhood of Teamsters,Petitioner.Case No. 2-RC-1119f3.April 7, 1961DECISION ON APPEALOn January 18, 1961, the Petitioner filed a petition with the Re-gionalDirector for the Second Region,seeking anelection in a unitof all productionand maintenancemen at the Employer's Brooklyn,New York, factory. On February 1, 1961, the Regional Director dis-missed the petition as untimely filed during the insulated period of thecollective-bargaining agreement.Pursuant to the Board's Rules andRegulations,the Petitioner filed an appeal from the Regional Direc-tor's dismissal of the petition, asserting in substance that the RegionalDirector erred in interpreting the contract as expiring on March 18,1961, rather than on March 19, 1961, and therefore erroneously ruledthat the present petition was untimely filed with the Board. For thereasons setforth hereinafter, the Regional Director'sdismissal issustained.OPINIONThe case presented by this appeal is whether the contract is to beconstrued as expiring on March 18 or 19, 1961. The facts show thatthe contract extends from March 19, 1959,"toMarch 19, 1961."The Board has held in conformity with the general rule of construc-tion, that in the absence of specific expression to the contrary, a con-tract in effectuntil aday certain is to be construed as not including thedate named after the word "until."Williams Laundry Company, 97NLRB 995. See also Bouvier's Law Dictionary, 3d edition, page3377, cited in footnote 3 of the above-namedcase.As noted in thatcase, there is nothing in the present contract to indicate a contrary in-tention.We conclude, accordingly, contrary to the contention of thePetitioner, that the Regional Director properly construed the contractas not including the date named after the word "to," which we regardas synonymous with the word "until," and that in dismissing the peti-tion herein, which was filed on the 60th day preceding the expiration131 NLRB No. 13. PROCTOR-SILEX CORP.57date of the contract,' the Regional Director correctly applied theseprinciples.CHAIRMAN MCCULLOCH took no part in the consideration of theabove Decision on Appeal.ISeeDeluxe Metal Furniture Company,121 NLRB 995, 1000.Proctor-Silex Corp.andUnited Electrical,Radio and MachineWorkers of America(UE), Petitioner.Case No. 5-RC-3308.April 7, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Aronin, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board 2 finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved herein claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent the employees of the Employerin a unit composed of all production and maintenance employees at theEmployer's Baltimore, Maryland, plants at 4000 Coolidge Avenueand 4100 Pistoria Road. The Employer contends that separate pro-duction and maintenance units at the two plants are alone appropriate.The Employer manufactures electrical products at the above plants.Plant No. 1, which is engaged in the manufacture of electrical con-trols, is referred to as the controls division.Plant No. 2, which manu-factures housewares, is known as the housewares division.Theseplants are about 500 feet apart, and each is under separate supervision.There is no employee interchange.Each plant has its own shippingand receiving department, and does its own hiring.There are sepa-rate seniority lists for each job.However, payrolls and records areprepared in one plant for both plants, a common switchboard servesI At the hearing, the Employer sought to litigate the adequacy of the Petitioner's show-ing of interest with respect to any unit or units found appropriate by the Board, andmoved on the ground of inadequate showing to dismiss the petition. The hearing officerreferred this motion to the Board. The sufficiency of the Petitioner's showing of interestis anadministrative matter and is not subject to litigation in this proceeding.Moreover,we are administratively satisfied that the Petitioner's showing of interest in this matteris adequate.O.D. Jennings & Company,68 NLRB 516. The Employer's motion is,therefore, denied.2 Chairman Frank W. McCulloch did not participate in this proceeding.131 NLRB No. 9.